Citation Nr: 0013163	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to March 7, 1997, for 
the grant of an increased rate of dependency and indemnity 
compensation based upon the surviving spouse's need for the 
regular aid and attendance of another person, to include the 
issue of whether a rating decision of September 1995, which 
denied entitlement to an aid and attendance allowance, was a 
product of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.  He died in April 1986.  The appellant is his surviving 
spouse.  She was awarded dependency and indemnity 
compensation (DIC) effective in May 1986, pursuant to 38 
U.S.C.A. § 410(b) (now codified at 38 U.S.C.A. § 1318), based 
upon the late veteran's having been rated as totally disabled 
due to service-connected disability for at least ten years 
before his death.  Her rate of DIC was increased, effective 
in January 1993, following a legislative amendment which 
provided for an enhancement of the rate of DIC where the 
veteran had been rated as totally disabled for at least eight 
years before death.

This appeal arises from an October 1997 rating decision of 
the Newark, New Jersey, Regional Office (RO) which determined 
that there was no evidence of clear and unmistakable error in 
a September 8, 1995, rating decision which had denied 
entitlement to an increased rate of DIC based upon the 
surviving spouse's claimed need for regular aid and 
attendance.  The appeal also stems from a November 1997 
rating action which granted the appellant entitlement to an 
aid and attendance allowance, effective from March 7, 1997.  
The notice of disagreement was received in January 1998.  The 
statement of the case was issued in October 1998.  The 
appellant's substantive appeal was received in January 1999.


FINDINGS OF FACT

1.  By a rating action dated in July 1986, the appellant was 
awarded dependency and indemnity compensation, effective in 
May 1986.

2.  An examining physician, in a report of an Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, noted that the appellant had been hospitalized on 
August 3, 1995, and certified that the appellant required the 
daily personal health care services of a skilled provider, 
without which she would require hospital, nursing home, or 
other institutional care; the undated examination report was 
received by the RO on September 1, 1995.

3.  In September 1995, the appellant was granted entitlement 
to an increased rate of DIC for being housebound, effective 
August 3, 1995, and denied an increased rate of DIC for 
regular aid and attendance; there is no indication in the 
rating decision that the RO, in so deciding, considered the 
certified medical opinion that the appellant required the 
daily personal health care services of a skilled provider.

4.  The appellant did not timely appeal the September 1995 
determination, and it became final.

5.  In a statement received in May 1997, the appellant raised 
the claim that she was entitled to an increased rate of DIC 
based upon the need for regular aid and attendance, 
contending that there was error in the 1995 decision which 
had failed to grant that benefit.

6.  The appellant was granted an increased rate of DIC based 
upon the need for regular aid and attendance in November 
1997, effective from March 1997, based upon the conclusion 
that the evidence showed that she needed the daily assistance 
of another person in performing routine activities.

7.  Reasonable minds could not differ that the result of the 
September 1995 decision would have been manifestly different 
had the evidence reflecting that the appellant required the 
daily personal health care services of a skilled provider 
been considered at that time; there is no doubt that the RO 
would have determined that the appellant was entitled to an 
increased rate of DIC based upon the need for regular aid and 
attendance.

CONCLUSION OF LAW

Based upon clear and unmistakable error, an effective date of 
September 1, 1995, for entitlement to an increased rate of 
DIC based upon the need for regular aid and attendance is 
warranted.  38 U.S.C.A. §§ 1311, 5110(a), 7105, (West 1991); 
38 C.F.R. §§ 3.104, 3.105(a), 3.160, 3.351, 3.352, 3.400(k) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted in the Introduction, above, the appellant has been 
in receipt of DIC benefits since the time of the veteran's 
death in 1986.

The appellant submitted an inquiry in September 1993 with 
regard to how her DIC benefits had been calculated.  She 
stated that she believed additional benefits were due to her.  
She also indicated at that time that she had been percent 
disabled since 1983.  Subsequently, in a statement received 
in September 1994, the appellant's representative indicated 
that the appellant was entitled to an enhanced rate of DIC 
because the veteran had been in receipt of a total disability 
evaluation for 10 years prior to his death.  

Another letter to this effect was received from the appellant 
on March 14, 1995.  Since the veteran's passing, she said she 
had been plagued by physical infirmities, as well as the 
grief of losing her husband.  She stated she had undergone 
numerous hip surgeries, including a hip replacement.  She 
maintained that she was 100 percent disabled, and that she 
had been so disabled since 1986.

In a letter of March 1995, the RO advised the appellant that 
she was being awarded an additional payment, over and above 
her basic rate of DIC, retroactively effective from January 
1, 1993.  This enhanced DIC rate was authorized by Public Law 
No. 102-568, § 102, which had amended 38 U.S.C.A. § 1311 to 
provide for a monthly add-on to DIC for any surviving spouse 
whose veteran/husband had been rated as totally disabled due 
to service-connected disability for at least eight years 
prior to death. 

An undated report of an Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance was received on 
September 1, 1995.  The appellant's primary complaint was 
noted to be that she had had a mechanical failure of a total 
hip replacement.  The form indicated she had been 
hospitalized for the same since August 3, 1995.  She reported 
that she rarely left her home or immediate premises.  The 
appellant had a severe left antalgic limp.  Her nutrition was 
poor.  When asked to describe her restrictions of each upper 
extremity with particular reference to grip, fine movements, 
and ability for self feeding and attending needs of nature, 
the examining physician stated the appellant was within 
normal limits.  An examination of the her lower extremities 
revealed severe osteoarthritis of the right hip, with 
decreased range of motion and strength, and a loose left 
total hip replacement, with loss of range of motion and 
strength.  The examiner indicated that the appellant was able 
to walk less than one block without the assistance of another 
person.  The appellant was also noted to require the use of 
cane in order to ambulate.  The diagnoses were loose left 
total hip replacement and osteoarthritis of the right hip.  
Under the section of the form designated Certification of 
Need for Higher Level Aid and Attendance, the examining 
physician checked the box denoting that the appellant 
"requires the personal health care service of a skilled 
provider without which [she] would require hospital, nursing 
home, or other institutional care."

The appellant also submitted of copy of a prescription order 
dated in August 1995.  She was advised to obtain a bed 
waffle, a cane, and a handrail for the toilet.

By a rating action dated in September 1995, the appellant was 
granted an increased rate of DIC by reason of being 
housebound.  The Board notes that the RO erroneously 
characterized the benefit in issue as "Entitlement to 
Special Monthly Pension by reason of the need for aid and 
attendance of another person, or by reason of being 
housebound due to disability(ies)."  The RO determined that 
entitlement to benefits at the housebound rate had been 
established, because the evidence showed the appellant had 
disabilities that resulted in confinement to the home or 
immediate area.  The RO further held that entitlement to an 
additional allowance for aid and attendance had not been 
established, because there was no evidence that the appellant 
was blind, in a nursing home due to mental or physical 
incapacity, or was so helpless as to require the regular aid 
and attendance of another person.  The RO cited several of 
the findings contained in the September 1995 Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  However, no reference was made to the examiner's 
certified opinion that the appellant required the personal 
health care service of a skilled provider in order to survive 
outside a hospital, nursing home, or other institutional 
care.  The effective date for the additional allowance due to 
housebound status was established as August 3, 1995, the date 
of hospitalization shown on the examination form.

On March 7, 1997, the RO received an inquiry from the Office 
of Congressman Rodney P. Frelinghuysen.  The appellant was 
noted to have contacted that office with regard to concerns 
related to her VA benefits.  Specifically, she believed she 
was not receiving the full benefits to which she was entitled 
as the surviving spouse of a 100-percent service-connected 
veteran.  The appellant's letter to Congressman Frelinghuysen 
was accompanied by other materials which she had attached.  
Of note, the appellant had submitted a copy of a letter 
addressed to her from the RO.  

That letter, dated in September 1995, had informed the 
appellant that her DIC award had been amended to include the 
award of an additional monthly amount based upon housebound 
benefits, as well the enhanced DIC rate authorized by Public 
Law No. 102-568.  It was noted that a copy of the September 
1995 rating action denying her claim of entitlement for aid 
and attendance benefits was also attached with the letter.  A 
copy of the notice that informed the claimant of her 
appellate rights was included with these documents, as well.

In a statement received in May 1997, the appellant, through 
her representative, raised the claim that she was entitled to 
a higher rate of DIC, based upon the need for regular aid and 
attendance.  The representative stated that the RO's failure 
to grant an additional allowance for aid and attendance in 
September 1995 was clearly and unmistakably erroneous.  He 
noted that 38 C.F.R. § 3.352 warranted entitlement to an aid 
and attendance allowance when there was evidence that 
incapacity, physical or mental, "required care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his or her daily environment."  In this 
regard, the representative argued that the RO had failed to 
consider the Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance received in September 
1995, wherein the examining physician certified that the 
appellant required the personal health care service of a 
skilled provider without which she would require hospital, 
nursing home, or other institutional care.

In October 1997, the RO determined that no revision was 
warranted with respect to the September 1995 decision which 
had denied entitlement to an aid and attendance allowance.  
The RO stated that the alleged error, that it had failed to 
consider the certified medical opinion that the appellant 
required the personal health care service of a skilled 
provider without which she would require hospital, nursing 
home, or other institutional care, involved an exercise in 
judgment that could not be characterized as undebatably 
erroneous.  The RO found that the rating specialist had 
reviewed the September 1995 examination in its entirety, not 
merely the examiner's opinion, prior to making the 
determination.

The appellant's representative submitted three medical 
statements in November 1997, in support of the contention 
that the appellant was entitled to aid and attendance 
benefits.  Specifically, K.A. Hawthorne, MD, P.M. Pellicci, 
MD, and
D. Schneider, MD, reported that the appellant needed 
assistance for all of her daily routines, that her quality of 
life had been severely impacted by her multiple physical 
disabilities, and that assistance at home was a medical 
necessity.  The representative argued that the regulatory 
provisions of 38 C.F.R. § 3.352 had been met.

By a decision dated in November 1997, the appellant was 
awarded an increased rate of DIC, based upon her need for 
regular aid and attendance.  The effective date of the award 
was March 7, 1997.

The appellant, through her representative, filed a notice of 
disagreement in January 1998.  The representative expressed 
disagreement with the March 7, 1997, effective date that had 
been assigned for her award of aid and attendance benefits.  
He said the award should have been dated back to the 
September 1995 rating decision that granted entitlement to 
the additional allowance for being housebound.  He further 
maintained that clear and unmistakable error existed with 
respect to the September 1995 decision.  Again, citing the 
findings of the Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, received in 
September 1995, the representative asserted that the RO had 
failed to properly apply the tenets of 38 C.F.R. § 3.352.

II.  Analysis

The law grants a period of one year from the date of the 
notice of the result of a rating determination for the filing 
of an application for review on appeal; otherwise, that 
decision becomes final and is not subject to revision in the 
absence of new and material evidence or clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.105(a) (1999).

A finally adjudicated claim is defined as an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(1999).  A decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all field offices of the Department of Veterans 
Affairs as to conclusions based on the evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  
38 C.F.R. § 3.104(a) (1999).

Here, the appellant's claim for an increased rate of DIC 
based upon the need for the regular aid and attendance of 
another person was denied in September 1995.  A file copy of 
the RO's notification of that decision is not of record.  
However, as part of her current claim, the appellant 
submitted copies of the letter notifying her of the decision, 
the September 1995 rating action, and the notice of her 
appellate rights.  The Board therefore finds that there is 
substantial evidence showing that she was apprised of the 
decision and of her appellate rights.  Accordingly, as the 
appellant failed to take any action with respect to the 
September 1995 denial of her claim, the decision became final 
one year after the mailing of notification to her of the 
decision.  38 C.F.R. §§ 3.104, 20.302.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  38 C.F.R. § 3.105(a) (1999).

The U.S. Court of Appeals for Veterans Claims has held that 
CUE exists when, considering the applicable laws and 
regulations and the evidence that was contained in the claims 
folder at the time of the decision in question, there was a 
mistake which, if righted, would have changed the outcome of 
the decision.  The mistake must be obvious or nondebatable.  
Russell v. Principi, 3 Vet.App. 310 (1992).

In addition, the Court has explained that, when a claim for 
CUE is stated,

It must always be remembered that CUE is 
a very specific and rare kind of 'error.'  
It is the kind of error, of fact or law, 
that when called to the attention of the 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993) (emphasis in 
original), en banc review denied, 6 Vet.App. 162 (1994) (per 
curiam order).  See also Luallen v. Brown, 
8 Vet.App. 92, 95 (1995).  Moreover, the Court noted that 
"there is a presumption of validity to otherwise final 
decisions and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger."  Fugo, id. at 44.

Claims for findings of CUE in prior rating decisions must be 
raised with specificity.  The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error'" be considered valid 
CUE claims."  Id.

The Court has promulgated a three-pronged test to determine 
whether CUE is present in a prior determination:

(1)  [e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied;

(2)  the error must be undebatable and of 
the sort which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made; and

(3)  a determination that there was clear 
and unmistakable error must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994), (quoting 
Russell, 3 Vet.App. at 313-314).

The Court has specifically noted that a breach of the duty to 
assist cannot form a basis for a claim of CUE, because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet.App. 377, 384 (1994).

In the instant case, the appellant asserts that she is 
entitled to an effective date prior to March 7, 1997, for the 
grant of an allowance for aid and attendance.  Increased DIC 
benefits are payable to a surviving spouse by reason of being 
in need of aid and attendance, which is defined as 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another individual.  A claimant 
is considered to be in need of regular aid and attendance if 
he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
regular aid and attendance.  38 U.S.C.A. § 1311(c); 38 C.F.R. 
§ 3.351(a), (b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of a 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
(herself) through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which a claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that a claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. 
§ 3.352(a).

As indicated above, the appellant's initial application for a 
higher rate of DIC, based upon the need for regular aid and 
attendance, appears to have been made when the report of the 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance was received by the RO, on 
September 1, 1995.  The undated examination, conducted 
sometime in August 1995, revealed that the appellant suffered 
from severe osteoarthritis of the right hip and a loose left 
total hip replacement.  Both hip problems were noted to cause 
decreased range of motion and strength.  The examiner 
indicated that the appellant was unable to walk a full block 
without the assistance of another person.  She was also 
observed to require the use of a cane in order to ambulate.  
Finally, the examining physician certified that the appellant 
required the daily health care service of a skilled provider, 
without which she would require hospital, nursing, or other 
institutional care.  The appellant was subsequently denied 
aid and attendance benefits in the September 1995 rating 
decision.  

Under the foregoing circumstances, the Board believes that 
the correct facts, as they were known at the time, were not 
fully considered by the RO at the time the September 1995 
decision was rendered.  Specifically, there is no indication 
that the RO took into account the aforementioned certified 
opinion of the examiner.  The Board recognizes the fact that 
several other findings of the Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance were 
discussed in the RO's decision.  However, we also observe 
that the physician's actual certification as to the need for 
aid and attendance is the final entry on the form, other than 
the examiner's signature, and is located on the report in 
such a way that the position of the form in the claims folder 
hampers one's ability to read the examiner's response.

The Board implies no criticism of a busy adjudicator who may 
have simply failed to mention, in the September 1995 rating 
decision, the examiner's certification that the appellant 
required the daily health care service of a skilled provider 
without which she would require hospital, nursing, or other 
institutional care, nor do we imply that the certificaton was 
not reviewed.  However, we note that the criteria for 
establishing entitlement to additional DIC for regular aid 
and attendance, at the time of the 1995 rating decision (and 
now) include showing incapacity, either physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  Considering the certified opinion 
of the physician, in conjunction with the other pertinent 
findings contained in the examination report, the Board finds 
that this level of incapacity was shown, and was of record at 
the time.  Therefore, in our judgment, the decision of the RO 
not to award an increased rate of DIC based upon the need for 
regular aid and attendance constituted clear and unmistakable 
error.

Pursuant to current regulations, the effective date for 
authorizing benefits when error is shown is the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the revised decision.  
38 C.F.R. §§ 3.105(a), 3.400(k).  Moreover, under applicable 
criteria, the effective date for the award of dependency and 
indemnity compensation based upon a claim for increase will 
be the date of the receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  In addition, a communication from a claimant which 
indicates an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155 (1999).

Here, the report of the appellant's Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance was received by the RO on September 1, 1995.  
There is no indication that the appellant filed a claim for 
aid and attendance benefits prior to that receipt of the 
examination report.  As referenced above, the examination 
clearly established at that time that the appellant was so 
helpless as to need regular aid and attendance.  On these 
facts, it might be concluded that the date entitlement arose, 
and the date of the appellant's claim, are one and the same.

We note, however, that the RO, in granting an increased rate 
of DIC for being housebound in the September 1995 rating 
decision, assigned the effective date as of August 3, 1995, 
which was the date shown on the Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance 
report as when the appellant had been admitted to the 
Hospital for Special Surgery.  The basis for the choice of 
that date is not clear, but it may be that the RO considered 
the appellant's March 1995 letter, in which she asserted that 
she was totally disabled, as an informal claim, and that the 
RO considered the date of admission on August 3, 1995, and 
the ensuing medical report, as being the first sufficient 
evidence to support that assertion of disability.

In any event, the Board, in an effort to afford the appellant 
every consideration, will adopt the effective date applied by 
the RO.  Accordingly, the effective date for the award of an 
increased rate of DIC based upon the need for aid and 
attendance, pursuant to our finding of CUE in the September 
1995 rating decision, is the date of admission to the 
hospital shown on the examination form, i.e., August 3, 1995.


ORDER

Based upon a finding of clear and unmistakable error in a 
September 1995 rating decision, entitlement to an increased 
rate of dependency and indemnity compensation based upon the 
appellant's need for the regular aid and attendance of 
another person is granted, effective August 3, 1995.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

